SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D* Under the Securities Exchange Act of 1934 (Amendment No. )* FelCor Lodging Trust Incorporated (Name of Issuer) $1.95 Series A Cumulative Convertible Preferred Stock Depositary Shares representing 8% Series C Cumulative Redeemable Preferred Stock (Title of Class of Securities) 31430F200 31430F507 (CUSIP Number) Aaron Hood Perella Weinberg Partners Capital Management LP 767 Fifth Avenue New York, NY 10153 (212) 287-3305 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 3, 2010 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 13 Pages) The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page2 of 13Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG PARTNERS XERION MASTER FUND LTD. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 596,654 shares of $1.95 Series A Cumulative Convertible Preferred Stock (the “Series A Stock”) 839,283 depositary shares (the “Depositary Shares”), representing 8,393 shares of 8% Series C Cumulative Redeemable Preferred Stock (the “Series C Stock”) 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES* ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3%1 14 TYPE OF REPORTING PERSON (see instructions) OO 1.The percentages used herein and in the rest of the Schedule 13D are calculated based upon an aggregate of 19,678,475 shares of Series A Stock and Depositary Shares currently outstanding, which consists of 12,880,475 shares of Series A Stock currently outstanding and 6,798,000 Depositary Shares representing 67,980 shares of Series C Stock currently outstanding, as reported in the Company's Preliminary Information Statement on Schedule 14C filed on July 26, CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page3 of13 Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG PARTNERS XERION EQUITY LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS(see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3% 14 TYPE OF REPORTING PERSON* PN CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page4 of13 Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG XERION FUND GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3% 14 TYPE OF REPORTING PERSON (see instructions) OO CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page5 of13 Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG PARTNERS CAPITAL MANAGEMENT LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3% 14 TYPE OF REPORTING PERSON (see instructions) IA CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page6 of13 Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG PARTNERS CAPITAL MANAGEMENT GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 7.3% 14 TYPE OF REPORTING PERSON (see instructions) OO CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page7of13 Pages 1 NAME OF REPORTING PERSON PERELLA WEINBERG PARTNERS GROUP LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 596,654 shares of Series A Stock 839,283 Depositary Shares, representing 8,393 shares of Series C Stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.3% 14 TYPE OF REPORTING PERSON (see instructions) HC CUSIP Nos. 31430F200, 31430F507 SCHEDULE 13D Page8of13 Pages Item 1. SECURITY AND ISSUER This statement on Schedule 13D relates to (the “Schedule 13D) relates to the $1.95 Series A Cumulative Convertible Preferred Stock (the “Series A Stock”) and depository shares (the “Depositary Shares”, and together with the Series A Stock, the “Shares”) representing the 8% Series C Cumulative Redeemable Preferred Stock (the “Series C Stock”, and together with the Series A Stock, the “Preferred Stock”), of FelCor Lodging Trust Incorporated, a Maryland corporation (the “Company”). The Company's principal executive offices are located at 545 E.
